Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


		Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive. At page 9 of the Response, Applicant argues that Zhang discloses a display stating “Applicant respectfully submits that Zhang includes a display and for at least that reason the asserted rational for which combination is predicated on Zhang being without a display Is incorrect.” Examiner respectfully disagrees, and submits that Applicant has amended the claims to recite “display screen”. Examiner respectfully submits Zhang clearly discloses an input device that does not have a “display screen” and even if the LED display device 10 could be interpreted as a display, it certainly would not be considered a display screen as is understood by one of ordinary skill in the art. Furthermore, Applicant’s specification as originally filed clearly makes the distinction, at least indirectly, that a display screen (PG Pub at [0008]) is not the same as a light display (PG Pub at [0035]). Thus, as correctly stated by Applicant, the display device 10 in Zhang as described therein is merely a light display and not a display screen.  Therefore, Examiner respectfully submits that Zhang discloses a pointing device without a display screen.
At pages 9-10 of the Remarks section, Applicant alleges that because Wolff-Peterson appears to require a display on the bottom of the device, the modification of the disclosed Wolff-Peterson device with that of the Zhang device would allegedly render the device “unsuitable to perform its stated purpose.” Examiner respectfully disagrees. First, Wolff-Peterson clearly establishes a pointing device capable of toggling between various settings. Zhang further discloses a pointing device with a similar function using a series of buttons 2 and 3 of FIG. 1 and lights display of 10. Examiner respectfully submits that the combination would be obvious to one of ordinary skill in the art for the very reason articulated by Applicant’s argument, to simplify the operation of the Wolff-Peterson pointing device with the modifications suggested by the Zhang reference, namely buttons 2 and 3 and a light display 10 on the top surface of the device (see FIG. 1 of Zhang generally) to improve seamlessly transitioning between settings, as would be obvious to one of ordinary skill. 
Finally at pages 10-11, Applicant argues the combination of references with Krah allegedly “would not lead to the elements of Applicant’s claims.” Examiner respectfully disagrees. It is clear from the disclosure of Krah that there is disclosure of haptic and audio feedback for a configurable and customizable mouse. Examiner respectfully submits it would be obvious to one of ordinary skill to apply the audio and haptic feedback features for various indications including changes in the settings. Further Applicant alleges the motivation combine the references with Krah is insufficient or lacking. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner respectfully submits Krah simplifies the feedback to the user producing a seamless experience when using the mouse when a setting has been modified. Thus, Examiner respectfully submits the combination of references is appropriate and the rejection stands as properly addressing the limitations below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Wolff-Peterson et al., US 2010/0315340 A1 (hereinafter “Wolff-Peterson”) in view of Zhang, Chinese Patent Application CN-201955749 (hereinafter “Zhang”; note: reference and English Translation provided with IDS submitted on July 30, 2020) further in view of Krah et al., US 2006/0274042 A1 (hereinafter “Krah”).
Regarding claim 1, Wolff-Peterson teaches a pointing device (see at least FIG. 1, illustrating navigation device 100 and described at [0012]) comprising: 
a plurality of physical buttons disposed on a body (see at least FIG. 1, illustrating buttons 104, 106, 108 and 110 with fifth button 114 described at [0012]); 
a scrolling mechanism to transition between a plurality of configuration categories when the pointing device is in a configuration mode (see at least FIG. 1, illustrating scroll wheel 112 and described at [0012] capable of various modes as described at FIG. 6 capable of switching from CPI or DPI when depressing button 114 at step 620 and at [0040], further see at least [0034] specifically describing using the scroll wheel to scroll through the menu options presented when in the configuration mode) in which a change to a setting of a plurality of settings in a configuration category of the plurality of configuration categories alters operations of the pointing device (see at least [0021]-[0030] and FIG. 6 the configuration categories broadly defined as display parameter, input parameters and mouse parameters, the plurality of settings of the mouse including right handed or left handedness, navigation acceleration, profiles stored, ambidextrous setting, and scroll wheel speed).
However, Wolff-Peterson does not explicitly disclose an audio mechanism to emit a sound, a motor to emit haptic feedback, or both, to indicate a setting of the plurality of settings when the pointing device is in the configuration mode, wherein the pointing device is without a display screen, and wherein the plurality of physical buttons include: a first physical button that is activated to transition forward through the plurality of configuration categories; and a second physical button that is activated to transition backwards through the plurality of configuration categories.

In the same field of endeavor, Zhang discloses a mechanism to indicate a setting of the plurality of settings when the pointing device is in the configuration mode (See at least Zhang at FIG. 1 and the display 10 described at page 2 “Preferably the mouse further comprises a display device 10 for displaying the DPI and as indicated in FIG. 1 below, it comprises a series of LEDs along the side of the top surface of the device), wherein the pointing device is without a display screen (display screen is not discussed within the reference, further see FIG. 1 provided by the reference provided below, and display 10 is not considered a display screen as would be understood by one of ordinary skill in the art) and wherein the plurality of physical buttons include: a first physical button that is activated to transition forward through the plurality of configuration categories (see at least first paragraph at first page describing increasing DPI key 3, described at page 2, paragraph starting with FIG. 1); and a second physical button that is activated to transition backwards through the plurality of configuration categories (see at least first paragraph at first page describing decreasing DPI key 2, described at page 2, paragraph starting with FIG. 1).

    PNG
    media_image1.png
    541
    670
    media_image1.png
    Greyscale

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the configurable mouse of Wolff-Peterson to incorporate the configurable mouse with buttons as described by Zhang because the references are within the same field of endeavor, namely, programmable and configurable navigation devices (e.g., mice). The motivation to combine these references would have been to improve comfort and intuitive design of the device when changing settings (see Zhang at first paragraph). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
However, Wolff-Peterson in view of Zhang does not explicitly disclose an audio mechanism to emit a sound, a motor to emit haptic feedback, or both, to indicate a setting. 
In the same field of endeavor, Krah discloses an audio mechanism to emit a sound, a motor to emit haptic feedback, or both, to indicate a setting change (see Krah programmable and configurable mouse device 20, FIG. 1 and describing configurability of the mouse [0149]see at least [0149]-[0152] describing configuration of the device and further see at least FIG. 16 with 486A described at [0136]-[0138] describing audio feedback during input, which would happen while configuring the mouse at [0149]-[0152]; further describing haptic capabilities at least at [0136] and [140]-[0141] and describing combination of haptic and audio at least at [0142]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the configurable mouse of Wolff-Peterson in view of Zhang to incorporate the audio feedback and speakers when configuring the device as disclosed by Krah because the references are within the same field of endeavor, namely, programmable and configurable navigation devices (e.g., mice). The motivation to combine these references would have been to improve feedback to the user while configuring and operating a mouse conveniently (see Krah at least at [0013]-[0016] and [0149]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 2, Wolff-Peterson in view of Zhang further in view of Krah discloses the pointing device of claim 1 (see above), wherein the pointing device is to enter the configuration mode without an external component by activating a physical button of the plurality of buttons of the pointing device (see Wolff-Peterson at least [0021] describing FIGS. 5 and 6, further at [0034] describing customization and configuration mode therein; the operation of the pointing device is without external components involved, further see at least [0040] describing entering a different mode of operation for navigation device 100 by depressing button 114 at step 620 of FIG. 6, also noting that the device 100 is operational without the computing device it may be connected to at least at [0043]).

Regarding claim 3, Wolff-Peterson in view of Zhang further in view of Krah discloses the pointing device of claim 2 (see above), wherein the pointing device is to exit the configuration mode and save selected settings by activating the physical button of the pointing device (See Wolff-Peterson at least FIGS. 5 and 6 and [0033]-[0034] describing storing the program selections in a profile, selecting a particular profile and then being able to use the device 100 for such an operation therein). 

Regarding claim 4, Wolff-Peterson in view of Zhang further in view of Krah discloses the pointing device of claim 1 (see above) that is comprising an audio mechanism to emit a sound (see Krah programmable and configurable mouse device 20, FIG. 1 and describing configurability of the mouse [0149]see at least [0149]-[0152] describing configuration of the device and further see at least FIG. 16 with 486A described at [0136]-[0138] describing audio feedback during input, which would happen while configuring the mouse at [0149]-[0152]) to indicate the selected configuration category of the pointing device when the pointing device is in the configuration mode (see Wolff-Peterson at least FIG. 1 illustrating light-emitting device 116 near the scroll wheel 112 described at [0012] and [0017] and operation of which indicating a change to/from CPI or DPI as described at least at step 620 of FIG. 6 and [0040]; alternatively display 204 and 510 can be used to indicate the current configuration when in a configuration selection mode [0009] and [0016]-[0017] wherein the operation state of the device 100 can be indicated by a combination of the display 510 and the light).  

Regarding claim 6, Wolff-Peterson in view of Zhang further in view of Krah discloses the pointing device of claim 1 (see above), wherein a physical button of the plurality of physical buttons is to select the configuration category of the pointing device when the pointing device is in the configuration mode (see Wolff-Peterson at least FIG. 6 and [0034] describing navigation of the menu options by way of display, that can be navigated by using one or more of the buttons and/or scroll wheel).

Regarding claim 7, Wolff-Peterson in view of Zhang further in view of Krah discloses the pointing device of claim 1  (see above), wherein the plurality of configuration categories include a polling rate, a lift off distance, a type of lighting, or combinations thereof (see Wolff-Peterson at least [0033] describing DPI as a configurable parameter and lighting configuration at [0017] and various configurations described at least at [0022]-[0030] including frequency reporting to the computing device the navigation device 100 is connected to). 

Regarding claim 13, it is similar in scope to claim 1 above, the only difference being claim 13 is directed to a non-transitory machine-readable medium storing instructions (see at least [0010]) that, when executed by a processing resource (see Wolff-Peterson at least FIG. 5 and controller 506 or alternatively processor 702 in FIG. 7), operate as the device in claim 1.  Therefore, claim 13 is similarly analyzed and rejected as claim 1 above. 

Regarding claim 14, Wolff-Peterson in view of Zhang further in view of Krah discloses the medium of claim 13 (see above) storing instructions to send a second signal to an audio mechanism to indicate the selected configuration category responsive to the determination of the configuration category (see at least Krah at [0149]-[0152] describing configuration of the device and further see at least FIG. 16 with audio feedback device 486A described at [0137]-[0138] describing audio feedback during input, which would happen while configuring the mouse at [0149]-[0152]). 

Regarding claim 15, Wolff-Peterson in view of Zhang further in view of Krah discloses the medium of claim 14 (see above), storing instructions to send a third signal to the pointing device to provide haptic feedback indicative of the selected configuration category responsive to the determination of the configuration category (see Krah at [0146] and FIG. 16 describing haptic mechanism 486B, which when in a configuration mode as described by Krah at [0149]-[0152] would provide haptic feedback along with every change as would be understood by one of ordinary skill). 


Claims 8-12  are rejected under 35 U.S.C. 103 as being unpatentable over Wolff-Peterson et al., US 2010/0315340 A1 (hereinafter “Wolff-Peterson”)  in view of Krah et al., US 2006/0274042 A1 (hereinafter “Krah”).
Regarding claim 8, Wolff-Peterson discloses a pointing device (see at least FIG. 1, illustrating navigation device 100 and described at [0012]) comprising: 
Physical buttons including a physical button to transition the pointing device into a configuration mode  (see Wolff-Peterson at least FIG. 1, illustrating buttons 104, 106, 108 and 110 with fifth button 114 described at [0012], further see at least [0034] describing the buttons used for selection of configuration mode ); 
a physical scrolling mechanism to transition between a plurality of settings when the pointing device is in the configuration mode (see Wolff-Peterson at least FIG. 1, illustrating scroll wheel 112 and described at [0012] capable of various modes as described at FIG. 6 capable of switching from CPI or DPI when depressing button 114 at step 620 and at [0040], further see at least [0034] specifically describing using the scroll wheel to scroll through the menu options presented when in the configuration mode); and 
indicate selection of a setting of the plurality of settings when the pointing device is in the configuration mode (see Wolff-Peterson at least FIG. 1 illustrating light-emitting device 116 near the scroll wheel 112 described at [0012] and [0017] and operation of which indicating a change to/from CPI or DPI as described at least at step 620 of FIG. 6 and [0040]; alternatively display 204 and 510 can be used to indicate the current configuration when in a configuration selection mode [0009] and [0016]-[0017] wherein the operation state of the device 100 can be indicated by a combination of the display 510 and the light 116). 
However, Wolff-Peterson does not explicitly disclose the mouse device comprises an audio mechanism to emit a sound to indicate selection and wherein the pointing device is without a display screen. 
In the same field of endeavor, Krah discloses a programmable and configurable mouse device 20 (FIG. 1 and describing configurability of the mouse [0149]) that is comprising an audio mechanism to emit a sound to indicate a selection (see at least [0149]-[0152] describing configuration of the device and further see at least FIG. 16 with audio feedback device 486A described at [0137]-[0138] describing audio feedback during input, which would happen while configuring the mouse at [0149]-[0152]) and wherein the pointing device is without a display screen (see generally FIGS. 15 and 16 wherein the mouse device 450 and 550 is described without a display at least at [0124]-[0125]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the configurable mouse of Wolff-Peterson to incorporate the audio feedback and speakers when configuring the device as disclosed by Krah because the references are within the same field of endeavor, namely, programmable and configurable navigation devices (e.g., mice). The motivation to combine these references would have been to improve feedback to the user while configuring and operating a mouse conveniently (see Krah at least at [0013]-[0016] and [0149]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 9, Wolff-Peterson in view of Krah discloses the pointing device of claim 8 (see above), further comprising a motor to provide haptic feedback to indicate the setting of a configuration category when the pointing device is in the configuration mode (see Krah at [0146] and FIG. 16 describing haptic mechanism 486B, which when in a configuration mode as described by Krah at [0149]-[0152] would provide haptic feedback along with every change as would be understood by one of ordinary skill).

Regarding claim 10, Wolff-Peterson in view of Krah discloses the pointing device of claim 8 (see above), wherein the buttons are to select a configuration category of the pointing device when the pointing device is in the configuration mode (see Wolff-Peterson at least FIG. 6 and [0034] describing navigation of the menu options by way of display, that can be navigated by using one or more of the buttons and/or scroll wheel).

Regarding claim 11, Wolff-Peterson in view of Krah discloses the pointing device of claim 10 (see above), further comprising a light source to indicate the setting of the configuration category when the pointing device is in the configuration mode (see Wolff-Peterson at least FIG. 1 illustrating light-emitting device 116 near the scroll wheel 112 described at [0012] and [0017] and operation of which indicating a change to/from CPI or DPI as described at least at step 620 of FIG. 6 and [0040]; alternatively display 204 and 510 can be used to indicate the current configuration when in a configuration selection mode [0009] and [0016]-[0017] wherein the operation state of the device 100 can be indicated by a combination of the display 510 and the light 116). 

Regarding claim 12, Wolff-Peterson in view of Krah discloses the pointing device of claim 8 (see above), further comprising a light source to indicate a configuration category by flashing a different number of times for each configuration category (see at least Krah at [0143] describing visual feedback generator 486c which when in a configuration mode as described by Krah at [0149]-[0152] would blink along with every change as would be understood by one of ordinary skill). 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wolff-Peterson et al., US 2010/0315340 A1 (hereinafter “Wolff-Peterson”) in view of Zhang, Chinese Patent Application CN-201955749 (hereinafter “Zhang”; note: reference and English Translation provided with IDS submitted on July 30, 2020) Krah et al., US 2006/0274042 A1 (hereinafter “Krah”) further in view of Kim, US 2012/0044145 A1 (hereinafter “Kim”). 
Regarding claim 16, Wolff-Peterson in view of Zhang further in view of Krah discloses the medium of claim 13 (see above).
However, Wolff-Peterson in view of Zhang further in view of Krah does not explicitly disclose storing instructions to cause the pointing device to enter the configuration mode responsive to the scrolling mechanism being held down or activated for a predetermined amount of time.
In the same field of endeavor, Kim discloses storing instructions to cause the pointing device to enter the configuration mode responsive to the scrolling mechanism being held down or activated for a predetermined amount of time (see Kim at least at [0012]-[0014] and FIGS. 1 and 4 generally and [0058]-[0059] and [0074]-[0075] describing a scroll mouse capable of switching between various configuration modes based on a force and time on the scroll mouse mechanism).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the configurable mouse of Wolff-Peterson in view of Zhang further in view of Krah to incorporate the force detection and time duration of holding down the mechanism of Kim because the references are within the same field of endeavor, namely, configurable navigation devices (e.g., mice and scroll wheels). The motivation to combine these references would have been to reduce user fatigue through complex operation of the mouse device and improve intuitive navigation of the associated display (see Kim at least at [0006]-[0007]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623         

	/AMARE MENGISTU/               Supervisory Patent Examiner, Art Unit 2623